                                          Case 3:18-cr-00166-WHO Document 45 Filed 03/17/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UNITED STATES OF AMERICA,                            Case No. 18-cr-00166-WHO-1
                                                         Plaintiff,
                                   8
                                                                                             ORDER DENYING MOTION FOR
                                                   v.                                        COMPASSIONATE RELEASE
                                   9

                                  10    GREGORY ALLEN VAUGHAN,                               Re: Dkt. No. 42
                                                         Defendant.
                                  11

                                  12          Defendant Gregory Allen Vaughan moved for compassionate release from FCI Lompoc
Northern District of California
 United States District Court




                                  13   pursuant to 18 U.S.C. § 3582(c)(1)(A) because he is of heightened risk of COVID-19 infection; he

                                  14   has smoked tobacco for more than thirty years, is obese, a borderline diabetic, has blood flow

                                  15   issues and is a cancer survivor. He is also fully vaccinated. I may grant his motion only if

                                  16   “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

                                  17   The reasons that Mr. Vaughan gives, and the facts in his case, do not approach the “extraordinary

                                  18   and compelling” standard.

                                  19              The phrase “extraordinary and compelling reasons” has been defined by the United States

                                  20   Sentencing Commission in the application notes to U.S.S.G. § 1B1.13. There are five

                                  21   circumstances that qualify as “extraordinary and compelling reasons” to grant compassionate

                                  22   release.

                                  23          The first two relate to the defendant’s medical condition. The “extraordinary and

                                  24   compelling reasons” standard is satisfied if “[t]he defendant is suffering from a terminal illness

                                  25   (i.e., a serious and advanced illness with an end of life trajectory).” U.S.S.G. § 1B1.13 cmt.

                                  26   n.1(A)(i). It is also satisfied by “a serious physical or medical condition, . . . serious functional or

                                  27   cognitive impairment, or . . . deteriorating physical or mental health because of the aging process .

                                  28   . . that substantially diminishes the ability of the defendant to provide self-care within the
                                          Case 3:18-cr-00166-WHO Document 45 Filed 03/17/21 Page 2 of 2




                                   1   environment of a correctional facility and from which he or she is not expected to recover.” Id. §

                                   2   1B1.13 cmt. n.1(A)(ii). A defendant’s age can qualify as a third extraordinary and compelling

                                   3   reason if “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in

                                   4   physical or mental health because of the aging process; and (iii) has served at least 10 years or 75

                                   5   percent of his or her term of imprisonment, whichever is less.” Id. § 1B1.13 cmt. n.1(B). Family

                                   6   circumstances requiring the defendant to care for minor children or a spouse or registered partner

                                   7   are a fourth qualifying reason. Id. § 1B1.13 cmt. n.1(C). Fifth, a catch-all provides for relief if,

                                   8   “[a]s determined by the Director of the Bureau of Prisons, there exists in the defendant’s case an

                                   9   extraordinary and compelling reason other than, or in combination with, the reasons described in

                                  10   subdivisions (A) through (C).” Id. § 1B1.13 cmt. n.1(D).

                                  11           Assuming without deciding that Mr. Vaughan has the sort of medical conditions that put

                                  12   him at risk of COVID-19, he has been vaccinated. That fact alone means that the pandemic is not
Northern District of California
 United States District Court




                                  13   a basis for him to show an extraordinary and compelling reason to justify release. This conclusion

                                  14   is underscored by FCI Lompoc’s current report that there are no active COVID-19 cases among

                                  15   inmates. United States Opposition To Defendant’s Motion for Compassionate Release From

                                  16   Custody, Dkt. No. 44 at 9.

                                  17           The catch-all fifth provision also makes me consider the 18 U.S.C. § 3553(a) factors. Two

                                  18   years ago, Vaughan self-surrendered to prison. He has served 24 months of a 63-month sentence

                                  19   for five bank robberies he committed in San Mateo and Santa Clara counties in 2018. That is less

                                  20   than 40% of the sentence I imposed, which itself was significantly less than requested by the

                                  21   government or recommended by probation. I continue to believe that the sentence best serves the

                                  22   purposes of sentencing, and that a reduction of the type requested by the defendant is not

                                  23   warranted. Mr. Vaughan’s motion is DENIED.

                                  24           IT IS SO ORDERED.

                                  25   Dated: March 17, 2021

                                  26
                                                                                                       William H. Orrick
                                  27                                                                   United States District Judge
                                  28
                                                                                           2
